NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted April 16, 2009*
                                         Decided October 9, 2009

                                                  Before

                                   JOEL M. FLAUM, Circuit Judge

                                   ILANA DIAMOND ROVNER, Circuit Judge

                                   ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐1928
                                                       Appeal from the United States District
CHORI J. BRYANT,                                       Court for the Northern District of Illinois,
           Plaintiff‐Appellant,                        Eastern Division.

         v.                                            No. 06 C 5697

BOARD OF EDUCATION, DISTRICT                           Charles P. Kocoras,
228, et al.                                            Judge.
        Defendants‐Appellees.

                                                O R D E R

        Chori Bryant appeals from the grant of summary judgment on his claim that his
school district and its administrators discriminated against him on the basis of race.  We
affirm.




         *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1928                                                                               Page 2

       When Bryant was a freshman at Oak Forest High School, school officials disciplined
him for violations of school rules, including wearing his pants too low, disrupting class, and
not being prepared for class.  Bryant, who is African‐American, was also once punished for
“antagonizing” a fight between two students in the hallway at school, even though he
contended he only stood by.  According to Bryant, a mostly‐white crowd of about 50
students witnessed the fight, but only he and one other nonwhite student were singled out
for punishment.  Just before his sophomore year began, school officials warned him that
continued disciplinary problems would result in a possible transfer to RISE, an alternative
high school for students with behavior and attendance issues. 

        During Bryant’s junior year, administrators began to suspect that he might live
outside the school district’s boundaries because mail addressed to his home had been
returned undelivered.  In response school officials demanded proof of Bryant’s residence
within the district.  Bryant’s father, Earnest, produced an apartment lease that turned out to
be fraudulent (and Earnest later conceded as much)—a situation that led the school district
to bar Bryant from competing in interscholastic football games (though it allowed him to
continue practicing with the team).  Bryant missed the first eight games that season.  Once
the district conducted a residency hearing (and the Bryants provided proof they had moved
back into the school district), Bryant rejoined the team for the final five games.

        During Bryant’s eight‐game suspension from Oak Forest’s football games, Earnest,
on behalf of his son, sued the school district and various school administrators for race
discrimination in disciplining his son and investigating his residency.  In response to
motions to dismiss, the district court construed the pro se complaint as stating a claim for
violation of the Equal Protection Clause of the Fourteenth Amendment under 42 U.S.C.
§ 1983, a claim under Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, and a claim
under state law for intentional infliction of emotional distress.  After discovery, the
defendants moved for summary judgment, which the district court granted.  Bryant
appeals.

        We begin by noting that when Earnest filed this suit on Bryant’s behalf, Bryant had
not yet turned 18.  Bryant’s then‐minority status did not catch the district court’s attention,
and Earnest, a non‐lawyer, should not have been allowed to represent his minor son
without counsel.  See Mosely v. Bd. of Educ. of Chi., 434 F.3d 527, 532 (7th Cir. 2006); Navin v.
Park Ridge Sch. Dist. 64, 270 F.3d 1147, 1149 (7th Cir. 2001).  Since this appeal was filed,
however, Bryant has turned 18 and so we invited him to decide whether he wanted to adopt
his father’s briefs; he has expressed his desire to do so.  See Lewis v. Lenc‐Smith Mfg. Co., 784
F.2d 829, 830‐31 (7th Cir. 1986) (allowing litigant represented on appeal by non‐lawyer to
file a pro se brief on her own behalf).
No. 08‐1928                                                                                Page 3

       On appeal, Bryant argues essentially that the district court abused its discretion by
not ensuring the defendants’ compliance during discovery—discovery that he maintains,
would have produced evidence sufficient to withstand summary judgment.  He asserts that
the defendants violated discovery rules and acted in bad faith, see FED. R. CIV. P. 26, 37, by
refusing to produce certain documents of unspecified significance: email correspondence
among school administrators regarding Bryant; the daily journal of district administrator
David Corbin; and a letter that Earnest sent to principal David Wilson.  

       We find no error in the district court’s actions.  In the district court, Bryant never
sought a court order compelling the production of the letter, journal, or emails, and such an
order is required before a court may sanction for discovery abuse.  FED. R. CIV. P. 37(b)(2);
Employers Ins. of Wausau v. Titan Int’l, Inc., 400 F.3d 486, 490 (7th Cir. 2005).  Moreover, if
Bryant believed that further discovery was necessary to withstand summary judgment, he
should have filed a motion under Federal Rule of Civil Procedure 56(f).  Easley v. Kirmsee,
382 F.3d 693, 699 (7th Cir. 2004); DiCesare v. Stuart, 12 F.3d 973, 979 (10th Cir. 1993)
(requiring pro se litigant to follow Rule 56(f)).   

        In any event, based on the evidence before it, the district court did not err in
concluding that Bryant failed to identify a genuine issue of material fact.  The district court
was entitled to disregard those assertions in Bryant’s proposed statement of facts that
violated Local Rule 56.1 by not being properly supported, by referencing affidavits that
conflicted with deposition testimony, or by being based on inadmissible hearsay.  Cichon v.
Exelon Generation Co., 401 F.3d 803, 809‐10 (7th Cir. 2005).  Even setting aside those
deficiencies, though, Bryant never presented evidence that other, non‐minority Oak Forest
students were treated differently than he was—a prerequisite to making an Equal Protection
claim.  See Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979); Hedrich v. Bd. of Regents of
Univ. of Wis. Sys., 274 F.3d 1174, 1183 (7th Cir. 2001).  Nor did he produce evidence of
intentional discrimination to establish a Title VI claim, see Alexander v. Sandoval, 532 U.S.
275, 280‐81 (2001); Brewer v. Bd. of Trs. of Univ. of Ill., 479 F.3d 908, 921 (7th Cir. 2007); for
instance, he never rebutted the district’s explanation that they kept him out of football
games lest the school risk forfeiting games for playing a nonresident.

                                                                                    AFFIRMED.